DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species B1 (Figs. 3, 7, 9-10, 12-16: focus inside lens, lens on major axis and major axis overlap) in the reply filed on 11/01/21 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Head mounted display device with lens and display that minimize lens reflected virtual image perception”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 13-16 of U.S. Patent No. 10,795,153 (hereinafter ‘153). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are more specific and therefore anticipate the instant claims.  In detail patent ‘153 claims 1+2 and 19 are more specific than instant claim 1 by requiring the left eye lens to be disposed between the display unit and the user’s left eye and to overlap a major axis of the left eye ellipse. The claims map as follows:
Instant
1
2
3
5
7
9
10
11
‘153
1+2
13, 19
14
16+2
5
3
4
6


.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in US 2016/0377869 (hereinafter Lee) in view of Powell in US 2010/0079861 (hereinafter Powell).
Regarding claim 1, Lee discloses a head mounted display device (Lee’s par. 2), comprising: a display unit (Lee’s Fig. 1 and par. 12: frame 106) including a first portion (Lee’s Fig. 1 and par. 12-13: see 104) which displays an image for a left eye (Lee’s Fig. 2 and par. 13, 22) and is disposed along a trajectory of a curve (Lee’s Fig. 2 and par. 13), a second portion (Lee’s Fig. 1 and par. 12: see 105) which displays an image for a right eye (Lee’s Fig. 2 and par. 13, 22) and is disposed along a trajectory of a curve (Lee’s Fig. 2 and par. 13), and a third 
Lee fails to disclose the first portion disposed along a trajectory of a left eye ellipse having a first eccentricity or the second portion disposed along a trajectory of a right eye ellipse having a second eccentricity.
However, in the same field of endeavor of displaying directly to an eye, Powell disclose a display unit having an elliptical profile having an eccentricity (Powell’s Fig. 2 and par. 20. Eccentricity because it has two foci). Therefore, it would have been obvious to one of ordinary skill in the art, that Lee’s curved displays (Lee’s Figs. 1-2: see 104 and 105) would be shaped with an elliptical profile (as taught by Powell’s Fig. 2 and par. 20) in order to obtain the benefit of a relatively smaller size eyebox with higher gain and uniformity in the displayed imaged (Powell’s par. 20) and because Lee already discloses the curvature of the display to be oriented around an anticipated position of the eye (Lee’s par. 14)(Powell’s Fig. 2 and par. 20-21).
By doing such combination, Lee in view of Powell disclose:
A head mounted display device (Lee’s par. 2), comprising: 
a display unit (Lee’s Fig. 1 and par. 12: frame 106) including a first portion (Lee’s Fig. 1 and par. 12-13: see 104) which displays an image for a left eye (Lee’s Fig. 2 and par. 13, 22) and is disposed along a trajectory of a left eye ellipse (Lee’s Figs. 1-2: 104 has an ellipse profile upon combination with Powell’s Fig. 2 and par. 21: see 210) having a first eccentricity (Powell’s Fig. 2 and par. 21: eccentricity of an ellipse with two foci), a second portion (Lee’s Fig. 1 and par. 12: see 105) which displays an image for a right eye (Lee’s Fig. 2 and par. 13, 22) and is 
a left eye lens (Lee’s Figs. 1-2 and par. 12: see 110) which faces the first portion (Lee’s Figs. 1-2) and refracts the image for the left eye in a direction of a user's left eye (Lee’s Fig. 2 and par. 20-21: as shown by light rays refracted to focus on the eye); and 
a right eye lens (Lee’s Figs. 1-2 and par. 12: see 111) which faces the second portion and refracts the image for the right eye in a direction of a user's right eye (Lee’s Fig. 2 and par. 20-21: as shown by light rays refracted to focus on the eye). 

Regarding claim 7, Lee in view of Powell fail to explicitly disclose wherein the first eccentricity and the second eccentricity have the same value. However, because Lee does disclose the device to be symmetrical about a medial plane (Lee’s Fig. 2 and par. 16), thus it would have been obvious to one of ordinary skill in the art that the first eccentricity (Lee’s Figs. 1-2: 104 has an ellipse profile with an eccentricity upon combination with Powell’s Fig. 2 and par. 21: see 210) and the second eccentricity (Lee’s Figs. 1-2: 105 has an ellipse profile with an eccentricity upon combination with Powell’s Fig. 2 and par. 21: see 210) would have the same value (for symmetry), in order to obtain the predictable result of a symmetry of the left and right side displays about the medial plane (Lee’s Fig. 2 and par. 16).

Regarding claim 8, Lee in view of Powell disclose wherein the third portion (Lee’s Fig. 2 and par. 12: bridge 112) does not display the image for the left eye and the image for the right eye (Figs. 102 and par. 12, 18: the bridge is outside the displays 104/105 and therefore doesn’t display an image). 
Allowable Subject Matter
Claims 2-6 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 2-3, 5 and 9-11 also require a timely filed terminal disclaimer to be allowable.
Regarding claim 2, the prior art fails to disclose or make obvious all limitations of claim 1 in addition to “wherein the left eye ellipse defines a first left eye focus and a second left eye focus, and the left eye lens overlaps at least one of the first left eye focus and the second left eye focus on a plane on which the left eye ellipse is disposed”.
Dependent claims 3-4 are indicated as allowable for at least the same reason. 
Regarding claim 5, the prior art  fails to disclose ALL limitations of claim 1 in addition to “wherein the left eye ellipse is divided by a major axis of the left eye ellipse, and includes a first left eye ellipse region adjacent to the display unit and a second left eye ellipse region spaced apart from the display unit, the second left eye ellipse region is divided by a minor axis of the left eye ellipse, and includes a first sub left eye ellipse region disposed near the display unit and a second sub left eye ellipse region disposed away from the display unit, and the left eye lens has a centroid disposed in the first sub left eye ellipse region”.
Regarding claim 6, the prior art  fails to disclose ALL limitations of claim 1 in addition to “wherein the left eye ellipse is divided by a major axis of the left eye ellipse, and includes a first left eye ellipse region adjacent to the display unit and a second left eye ellipse region spaced apart from the display unit, the second left eye ellipse region is divided by a minor axis of the left eye ellipse, and includes a first sub left eye ellipse region disposed near the display unit and a second sub left eye ellipse region disposed away from the display unit, and at least a part of the left eye lens overlaps the first sub left eye ellipse region on a plane on which the left eye ellipse is disposed”.
claim 9, the prior art  fails to disclose ALL limitations of claim 1 in addition to “wherein the left eye ellipse and the right eye ellipse partially overlap each other”.
Regarding claim 10, the prior art  fails to disclose ALL limitations of claim 1 in addition to “wherein the major axis of the left eye ellipse and the major axis of the right eye ellipse intersect each other”.
Regarding claim 11, the prior art  fails to disclose ALL limitations of claim 1 in addition to “wherein the left eye display unit is disposed to be spaced apart from the major axis of the left eye ellipse”.
The closest prior to Lee in view of Powell fails to disclose or make obvious the limitations of claims 2, 5-6 or 9-11.  This is partly because the prior art fails to disclose the specific of the lens characteristics with respect to an ellipse profile where the display is located.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LILIANA CERULLO/Primary Examiner, Art Unit 2621